Citation Nr: 1641873	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  10-36 853	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple sclerosis, to include headaches, neck pain, and neurological abnormalities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Atlanta, Georgia.

In her September 2010 substantive appeal, the Veteran indicated that she wanted to have a Board hearing at the agency of original jurisdiction (AOJ) relative to the issue developed for appeal.  The AOJ subsequently established service connection for a number of conditions as secondary to multiple sclerosis, to include neurogenic bladder, impairment of sphincter control, muscle weakness of the extremities, and a depressive disorder.  The AOJ also granted a total disability rating based on individual unemployability due to service-connected disability.  See rating decisions entered in November 2014 and September 2015.  Thereafter, as discussed below, the Veteran withdrew her appeal, to necessarily include her request for a hearing.  38 C.F.R. § 20.704(e).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In August 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that she wished to withdraw the present appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that she wished to withdraw the present appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


